Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Loop Shaped Spring Member for a Razor Mechanism.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  In Claim 15 there is claimed “said loop shaped spring member comprises an oval, circle, elliptical, ring shape, modified V-shape, tear drop shape, or any combination thereof”.  Only the oval, circle, elliptical, ring shape, modified V-shape, tear drop shape, appear to be shown in the figures.  No figures appear to show a combined shape of the spring which comprises more than one of these shapes. Therefore, the “combination thereof” of Claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  The limitation reading “said retarding structure is a knob” should read “one of said one or more retarding structures is a knob” or otherwise refer to “one or more retarding structures”. Claim 3 introduced “one or more retarding structures”.  Thus, all later claims that recite “said retarding structure” should instead refer back to – the one or more retarding structures –of Claim 3.
Claim 11 is objected to because of the following informalities:  The limitation reading “said retarding structure comprises a curved profile” should read “one of said one or more retarding structures is a curved profile” or otherwise refer to “one or more retarding structures”.  
Claim 13 is objected to because of the following informalities:  The limitation reading “said retarding structure extends” should read “one of said one or more retarding structures extend[[s]]” or otherwise refer to “one or more retarding structures”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-17, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claims 1 and 22, reading: “A razor comprising an assembly comprising a movable member and a loop shaped spring member” is indefinite.  It is not clear which one of the razor or the assembly comprises the loop shaped spring member.  Either or both of the part can comprise the movable member per the disclosure.  So, it is not clear which is being claimed.
The limitation of Claims 1 and 22, reading: “moves freely” is indefinite.  A plain definition of ‘free’ movement seems to include movement that is “not bound, confined, or detained by force” (Merriam Webster’s dictionary definition of ‘free’).  However, this does not seem to be the case for the distal ends of the overlapping end portions which are the parts that are being claimed to move freely, in claims 1 and 22.  These parts are shown in the first annotated fig 9D below.

    PNG
    media_image1.png
    519
    1018
    media_image1.png
    Greyscale
 
As shown above, and in the annotated fig below, the distal ends do not move freely in the plain meaning of the term since these parts are at least partly bound, confined, or detained by force by the elements highlighted in the annotated fig 9D below, and also by the action of elements ‘93’ onto portions of the spring adjacent the distal ends. Additionally, the distal ends are parts of the loop-shaped spring member, and are thus constrained by forces provided to the loop-shaped spring member (see the position of the spring member as a whole being constrained in Fig. 9C).

    PNG
    media_image2.png
    561
    985
    media_image2.png
    Greyscale

Thus, it is not clear what exactly is meant by the distal ends the move freely.  It appears from the disclosure that this limitation is met by the distal ends being able to move relative to the movable member, even if the movement is limited or constrained to some extent. 
The limitation of Claim 15 reading “modified V-shape” is indefinite.  How can the shape be modified? Does this require a specification type of modification?  Does this require or allow for a modification made after a V-shape has already been formed? If a V-shape is modified into a U-shape, is that still a ‘modified V-shaped’ despite now being a U-shape? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 10-11, 13-15, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) being anticipated by US 5033152 Althaus.
Regarding Claim 1, Althaus discloses a razor (fig 1-4) comprising an assembly comprising a movable member (cartridge 2, col. 3 lines 50-56) and a loop shaped spring member (7) having a loop portion (the loop portion includes loops which surround the part 1’”, fig 3), the loop portion comprising two overlapping curved end portions (see annotated fig 3; where it is shown that the end portions face one another and while the same portion are wrapped around parts of the razor; these end portions are overlapping when viewed from above relative to Fig. 3, e.g.; see also second annotated zoomed in version of fig 3 below, where at least two portions of the end portions are shown to be curved), wherein the two overlapping curved end portions each comprise a respective distal end (see annotated fig 3) that moves freely with respect to the movable member (when the movable member 2 is pivotable per col. 4, lines 41-63 the entire spring member, including the distal ends, is movable freely with respect to the movable member by pivoting of the handle relative to the movable member; See also 112(b) rejection above).   

    PNG
    media_image3.png
    727
    497
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    553
    647
    media_image4.png
    Greyscale

Regarding Claim 3, said loop shaped spring member further comprises one or more retarding structures (see annotated fig 3).
Regarding Claim 4, said retarding structure is a knob (see annotated fig 3).
Regarding Claim 5, said loop shaped spring member is disposed between the movable member (2) and a further member (1”) of the assembly (See fig 3).
Regarding Claim 6, said distal ends do not contact each other (fig 3).
Regarding Claim 7, said distal ends are spaced apart from each other (see figure 3).
Regarding Claim 10, said loop shaped spring member moves freely in said assembly having said movable member (as is inherently necessary to allow for the rotation described in col. 4 lines 1-10).
Regarding Claim 11, said retarding structure comprises a curved profile (since the body of the spring including the ends is generally round in cross section).
Regarding Claim 13, said retarding structure extends into a center of said loop shaped spring member, extends out from a circumference of said loop shaped spring member, is disposed generally opposite said overlapping end portions (since as annotated above the retarding structures extend out from the circumference). 
said retarding structure extends into a center of said loop shaped spring member, extends out from a circumference of said loop shaped spring member, is disposed generally opposite said overlapping end portions, or any combination thereof
Regarding Claim 14, said loop shaped spring member is a closed loop (since the loops completely surround the part 1’ “).
Regarding Claim 15, said loop shaped spring member comprises a circle (at least where it surrounds 1’ “).
Regarding Claim 20, one of said distal ends moves circumferentially along a radially inner periphery of said loop shaped spring member (if the top of the spring in fig 3 is considered an inner end then the top ends moves circumferentially along a radially inner peripheral part of the spring).
Regarding Claim 21, one of said distal ends moves circumferentially along a radially outer periphery of said loop shaped spring member (if the bottom of the spring in fig 3 is considered an outer end then the bottom end moves circumferentially along a radially outer peripheral part of the spring).
Regarding Claim 23, in Althaus the curved end portions overlap one another and the distal ends of the two curved end portions are separated from one another by an arc (See annotated fig 3 below).

    PNG
    media_image5.png
    822
    709
    media_image5.png
    Greyscale

Claims 22 and 24 are rejected under 35 U.S.C. 102(a)(1) being anticipated by US 20190152078 Jang. 
Regarding Claim 22, Jang discloses a razor (fig. 5B) comprising an assembly comprising a movable member (20) and a loop shaped spring member (140), the loop shaped spring member comprising a single loop (140) with end portions that overlap one another (see annotated fig 5B below; the ‘end portions’ of Jang overlap with elements 22 and 32, respectively, noting that the claims does not specify the particular structure that the end portions overlap; that is, the broadest reasonable interpretation of ‘overlapping end portions’ includes end portions that overlap with any structure(s)), wherein the overlapping end portions each terminate in a respective free distal end (the distal ends being the curved end portions of the loop 140, which distal ends move freely with respect to the razor such that these ends are “free”) and wherein the free distal ends move freely with respect to each other and with respect to the movable member (20) (when the head is rotated).

    PNG
    media_image6.png
    513
    407
    media_image6.png
    Greyscale

Regarding Claim 24, in Jang the curved end portions overlap one another and the distal ends of the two curved end portions are separated from one another by an arc (See annotated fig 5B below).

    PNG
    media_image7.png
    510
    626
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Althaus in view of USPGPUB 20150360375, Wertz.
Regarding Claim 8, Althaus discloses all the limitations of Claim 1 as discussed above. 
Althaus lacks the spring being not permanently attached to any portion of the movable member.
Wertz discloses a spring biased razor which, like the Althaus apparatus, and discloses that in such apparatuses it is known to have the parts to which the spring are attached be removable in order to replace or to clean a spring when necessary (par 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Althaus by making the spring therein be removable and thus not be permanently attached to any portion of the movable member in order to replace or to clean a spring when necessary as taught by Wertz.
Regarding Claim 9, Althaus discloses all the limitations of Claim 5 as discussed above. 
Althaus lacks its spring not permanently attached to said movable member.
Wertz discloses a spring biased razor which, like the Althaus apparatus, and discloses that in such apparatuses it is known to have the parts to which the spring are attached be removable in order to replace or to clean a spring when necessary (par 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Althaus by making the spring therein be removable and thus not be permanently attached to said movable member in order to replace or to clean a spring when necessary as taught by Wertz.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Althaus.
Regarding Claim 12, Althaus discloses that the curved profile comprises a knob (the portion of the spring member that defines the curved profile is a knob). 
However, Althaus fails to disclose the radius of curvature of the curved profile, and thus fails to disclose that this radius of curvature is between about 0.5 mm to about 4 mm as required by claim 12. 
It would have been an obvious matter of design choice to the curved profile to have a radius between about 0.5 mm to about 4 mm in order to have the achieve a desired spring stiffness, since such a modification would have involved a mere change in the size of a component (in particular, the thickness of the strand forming the spring). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would be motivate to select a radius of the curved profile to achieve a desired spring stiffness, such that the recited radius range is obvious. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Althaus.
Regarding Claims 16-17, Althaus discloses all the limitations of Claim 1 as discussed above.
Althaus lacks said loop shaped spring member having an overall length of about 30 mm to about 90 mm when straightened (per claim 16), and a radius of curvature between about 1 mm to about 12 mm (per claim 17).
It would have been an obvious matter of design choice to an overall length of about 30 mm to about 90 mm when straightened, per claim 16, and a radii of curvature between about 1 mm to about 12 mm, per claim 17, in order to have the proper spring size that can fit within the smaller space, wherein razor interiors are known to be smaller in size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Althaus in view of USPGPUB, 20100132204, Brown.
Regarding Claim 19, Althaus discloses all the limitations of Claim 1 as discussed above.
Althaus lacks said loop shaped spring member being a flat wire comprising stainless steel.
Wire is defined as: “metal in the form of a usually very flexible thread or slender rod” (See Merriam Webster’s dictionary).  In Althaus, the loop shape spring member 140 is a flat flexible o ring, see fig 5A, the spring thereof shown below for reference.  In the specification the flat wire is the part spring part 10 which is a flexible member having a rectangular cross section.  The Althaus o ring spring is also a flexible member with a rectangular section.  Thus the broadest reasonable interpretation of the phrase “flat wire” would be met by an o ring in the shape of the spring of Althaus, if it were metallic. 

    PNG
    media_image8.png
    104
    119
    media_image8.png
    Greyscale

Brown discloses a razor with an independent suspension, which, like the razor of the present invention is directed to a pivotably connected shaving element. In addition, Brown discloses that in such an assembly it is known to provide a spring to assist in said pivotal connection, said spring being made of stainless steel in order to allow the  material that the spring is made of be rust resistant (par 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Althaus by having the spring of Althaus be biased via a stainless steel spring assembly in order to allow the  material that the spring is made of be rust resistant, as taught by Brown. As noted above if amended as such then the rod of Althaus would comprise a flat wire. 

Response to Arguments
Applicant's arguments filed 5/4/22 with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant first argues that the end portions of Althaus as designated in the previous action, and above, are not curved end portions, but rather, are straight.  While portions of the end portions in Althaus are indeed straight, other parts of the end portions are curved, as show in the newly annotated zoomed in version of fig 3 of Althaus above.  As such, the claims remain rejected over Althaus.
As to claim 22, which was rejected in view of Jang, Applicant argued that the end portions of Jang designated in the previous action, and above, do not overlap.  Examiner disagrees.  As shown in annotated fig 5B above, the end portions overlap in at least the plane annotated in the figure.   
Applicant’s arguments, see remarks, filed 5/4/22, with respect to the drawing objections, 112(f) interpretation, double patenting and 112(b) rejections of claims 1-22 have been fully considered and are persuasive.  Therefore, drawing objections, 112(f) interpretation, double patenting and 112(b) rejections has been withdrawn.  Specifically, Applicant’s amendments to the claims have rendered the drawing objections, the 112(b) and double patenting rejections, moot.  Applicant also persuasively argues that the phrase “retarding structures” contains sufficient structure (by reciting the term structure”) to not be interpreted under 35 USC 112(f).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724